                     Case 3:20-cv-09203-EMC Document 56 Filed 07/14/21 Page 1 of 1
                                                                                                                                          Clear Form
CAND TDOF (Rev. 07/2013)
                                                       UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


           For appeals to the Ninth Circuit United States Court of Appeals; do not use for appeals to the Federal Circuit.
                                                                            District Court Case No(s)20-cv-09203
   9th Cir. Court of Appeals Case No:
                                          21-16040
   Short Case Title                                                         Notice of Appeal Date & District Court Docket No.
Callahan v. PeopleConnect, Inc.                                           06/16/2021                                       47
   Attorney or Pro Se Party Name:                                           Address:633  West 5th Street, Suite 3600
Kate Spelman                                                                         Los Angeles, CA 90071
   Telephone:                                                               Email:
                (213) 239-2246                                                       kspelman@jenner.com
For information about designating transcripts for an appeal before the Ninth Circuit Court of Appeals, refer to the Federal Rules of Appellate Procedure,
the Ninth Circuit’s Local Rules and the instructions below. If you have further questions, contact the Court Reporter Supervisor in the court division in
which your case was filed (cand.uscourts.gov/courtreportercontact).
  1.                             . Open and read the Minutes document for each proceeding via the links on the ECF docket. To designate a particular
         proceeding’s transcript as part of the record on appeal, enter in the table below: the hearing date, court reporter's name, hearing type and, if
         you are designating transcripts in multiple case numbers, the case number for this proceeding. One line per proceeding/transcript. If you need
         more space, complete and attach a second copy of this form. If you are not designating transcripts, proceed to item #4.
  2.                                          .          the ECF docket sheet to determine which, if any, of the transcripts you have designated, are
         already e-filed. In the right column of the table,        “yes” and enter the docket number of each designated, e-filed transcript     “no” for
         each designated transcript that needs to be ordered. If all transcripts are e-filed, proceed to item #4.
  3.                       . For any remaining designated transcripts that have not been e-filed,     ,                                     , a CAND
         435 Transcript Order (CJA counsel should instead complete CJA 24 forms and submit them to the CJA Unit).            each CAND 435 Transcript
         Order in the U.S. District Court case.
               Transcripts are not considered “ordered” until you have (1)       e-filed a CAND 435 Transcript Order for each court reporter
  submitted a CJA 24 form to the CJA Unit for each court reporter     (2) made payment arrangements. Unless payment is by the U.S. government,
  payment arrangements may be deemed made on the date the court reporter receives your deposit check. Therefore, you should contact the court
  reporter immediately upon e-filing your CAND 435 Transcript Order to make payment arrangements.


  HEARING DATE:               COURT REPORTER :                    HEARING TYPE:                CASE No.         TRANSCRIPT E-FILED? ECF Dkt #?

                                                                                                            " Yes; Dkt #45
 05/13/2021                Marla Knox                        Motion Hearing                                 " No; I have ordered or will order it.
                                                                                                            " Yes; Dkt #
                                                                                                            " No; I have ordered or will order it.
                                                                                                            " Yes; Dkt #
                                                                                                            " No; I have ordered or will order it.
                                                                                                            " Yes; Dkt #
                                                                                                            " No; I have ordered or will order it.
                                                                                                            " Yes; Dkt #
                                                                                                            " No; I have ordered or will order it.
                                                                                                            " Yes; Dkt #
                                                                                                            " No; I have ordered or will order it.
                                                                          : Page ___ of ___.
  4.                     . Check      of the following and       at the bottom.
       " I do not intend to designate any portion of the transcript and will notify all counsel of this intention.
       " All designated transcripts are already e-filed in the U.S. District Court case(s) at the docket numbers indicated above.
       " As retained counsel (or litigant proceeding in pro per), I am ordering herewith by e-filing a CAND 435 Transcript Order Form the designated
          transcripts indicated above and I guarantee payment to the court reporter of the cost thereof.
       " As appointed or Government counsel, I certify that I have " submitted a CJA Form 24 or " e-filed a CAND 435 Transcript Order Form and
          that payment arrangements have been made or will be made today authorizing preparation of the transcript at the expense of the United
          States. I agree to recommend payment for work done prior to cancellation of this order.



                                                                                      /s/ Kate Spelman
                                                                                                  Signature of Attorney or Pro Se Party
